

116 S3729 ES: Motor Carrier Safety Grant Relief Act of 2020
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



116th CONGRESS2d SessionS. 3729IN THE SENATE OF THE UNITED STATESAN ACTTo provide relief for the recipients of financial assistance awards from the Federal Motor Carrier Safety Administration, and for other purposes.1.Short titleThis Act may be cited as the Motor Carrier Safety Grant Relief Act of 2020.2.Relief for recipients of financial assistance awards from the Federal Motor Carrier Safety Administration(a)Definition of secretaryIn this section, the term Secretary means the Secretary of Transportation.(b)Relief for recipients of financial assistance awarded for fiscal years 2019 and 2020(1)Period of availability(A)In generalNotwithstanding any provision of chapter 311 of title 49, United States Code (including any applicable period of availability under section 31104(f) of that title), and any regulations promulgated under that chapter and subject to subparagraph (B), the period of availability during which a recipient may expend amounts made available to the recipient under a grant or cooperative agreement described in clauses (i) through (v) shall be—(i)for a grant made under section 31102 of that title (other than subsection (l) of that section)—(I)the fiscal year in which the Secretary approves the financial assistance agreement with respect to the grant; and(II)the following 2 fiscal years;(ii)for a grant made or a cooperative agreement entered into under section 31102(l)(2) of that title—(I)the fiscal year in which the Secretary approves the financial assistance agreement with respect to the grant or cooperative agreement; and(II)the following 3 fiscal years;(iii)for a grant made under section 31102(l)(3) of that title—(I)the fiscal year in which the Secretary approves the financial assistance agreement with respect to the grant; and(II)the following 5 fiscal years;(iv)for a grant made under section 31103 of that title—(I)the fiscal year in which the Secretary approves the financial assistance agreement with respect to the grant; and(II)the following 2 fiscal years; and(v)for a grant made or a cooperative agreement entered into under section 31313 of that title—(I)the year in which the Secretary approves the financial assistance agreement with respect to the grant or cooperative agreement; and(II)the following 5 fiscal years.(B)Applicability(i)Amounts awarded for fiscal years 2019 and 2020The periods of availability described in subparagraph (A) shall apply only—(I)to amounts awarded for fiscal year 2019 or 2020 under a grant or cooperative agreement described in clauses (i) through (v) of that subparagraph; and(II)for the purpose of expanding the period of availability during which the recipient may expend the amounts described in subclause (I).(ii)Amounts awarded for other yearsThe periods of availability described in subparagraph (A) shall not apply to any amounts awarded under a grant or cooperative agreement described in clauses (i) through (v) of that subparagraph for any fiscal year other than fiscal year 2019 or 2020, and those amounts shall be subject to the period of availability otherwise applicable to those amounts under Federal law.(2)Reallocation of released fundsNotwithstanding any other provision of law, any amounts released back to the Secretary under section 31104(i) of title 49, United States Code, that were made available to the Secretary under section 31104(a) of that title for fiscal year 2019 or 2020 shall not be subject to any limitation on obligations under Federal law.Passed the Senate December 8, 2020.Secretary